DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 5-6, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US2019/0057484) (hereinafter Iwamoto) in view of Baptist et al. (US2013/0275776) (hereinafter Baptist).
.
As per claim 1, Iwamoto teaches: 

A message processing component, comprising: 
wherein the execution unit includes a set of time-multiplexed partitions, each partition in the set of time-multiplexed partitions being configurable to execute only one task included in the set of tasks (Iwamoto, Fig 6 605A 610, 615, 6-05B); and 
an interface to one or more hardware accelerators available for use in association with the execution of the set of tasks (Iwamoto, Fig 2), wherein only one partition, of the set of time-multiplexed partitions, has access to the one or more hardware accelerators at a time  (Iwamoto, Fig 6 605A 610, 615, 6-05B—GPU can be seen as an accelerator).

Iwamoto does not expressly teach: 
an execution unit configurable to execute a set of tasks associated with one or more communication network messages, the set of tasks including at least one of a message evaluation task or a cryptography task, 
wherein the execution unit is configured to provide functional safety in association with executing the set of tasks. 

However, Baptist discloses: 
an execution unit configurable to execute a set of tasks associated with one or more communication network messages, the set of tasks including at least one of a message evaluation task or a cryptography task (Baptist, [0283]—a task associated with encryption data can be seen as a cryptography task), 
wherein the execution unit is configured to provide functional safety in association with executing the set of tasks (Baptist, [0283]—an exe unit processes encryption data can be seen as execution unit configured to provide functional safety). 

Both Baptist and Iwamoto pertain to the art of compute task execution.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Baptist’s execution unit to perform safety tasks because in cloud computing resources are typically remote, and users would need to ensure safety of the data.  Baptist’s Encryption method would provide safety for Iwamoto’s system. 

As per claim 2, Iwamoto/Baptist teaches
The message processing component of claim 1 (See rejection on claim1), wherein individual partitions in the set of time-multiplexed partitions are implemented via hardware assisted process separation (Iwamoto, Fig 6—under BRI, hardware assisted process separation can be any division implemented on a HW).


As per claim 7, Iwamoto/Baptist teaches
The message processing component of claim 1 (see rejection on claim 1), wherein the one or more hardware accelerators include at least one of a cryptography accelerator or a protocol parser  (Baptist, [0283]).


As per claim 9, Iwamoto teaches: 

A device, comprising: 
wherein the execution unit is configured to provide functional safety in association with executing the task, and 
wherein the execution unit includes a set of partitions, a partition in the set of partitions being configured to execute the task (see claim 1), and 
an interface to a hardware accelerator available for use in association with the execution of the task (see claim 1); and 
the hardware accelerator, wherein the partition has access to the hardware accelerator during a configurable time slot (see claim 1).

Iwamoto does not expressly teach: 
a memory component to provide a communication network message to a message processing component; 
the message processing component to process the communication network message, the message processing including: 
an execution unit to execute a task associated with a communication network message, 

However, Baptist discloses: 
a memory component to provide a communication network message to a message processing component (Baptist, [0283]; 
the message processing component to process the communication network message (Baptist, [0283], the message processing including: 
an execution unit to execute a task associated with a communication network message (Baptist, [0283], 


Both Baptist and Iwamoto pertain to the art of compute task execution.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Baptist’s execution unit to perform safety tasks because in cloud computing resources are typically remote, and users would need to ensure safety of the data.  Baptist’s Encryption method would provide safety for Iwamoto’s system. 

As per claim 10, Iwamoto/Baptist teaches:

The device of claim 9, wherein the task includes at least one of a message evaluation task or a cryptography task (Baptist, [0283]).

As per claim 15, see rejection on claim 7. 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto/Baptist as applied above, and further in view of Lubbers et al. (US2003/0187945) (hereinafter Lubbers).

As per claim 3, Iwamoto/Baptist teaches

The message processing component of claim 1 (see rejection on claim 1).

Iwamoto/Baptist does not expressly teach: 
wherein the execution unit is configured to provide the functional safety based on at least one of hardware redundancy, information redundancy, or time redundancy.

However, Lubbers discloses: 

wherein the execution unit is configured to provide the functional safety based on at least one of hardware redundancy, information redundancy, or time redundancy (Lubbers, [0033]).

Both Lubbers and Iwamoto/Baptist pertain to the art of compute safety.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lubbers’ method of using HW redundancy to perform fault tolerance because fault tolerance through HW redundancy is common technique in achieving system tolerance. 

As per claim 11, see rejection on claim 3. 


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto/Baptist as applied above, and further in view of Mace et al. (US2019/0073225) (hereinafter Mace).

As per claim 4, Iwamoto/Baptist teaches

The message processing component of claim 1 (See rejection on claim 1).

Iwamoto/Baptist does not expressly teach:
wherein the execution unit is configured to provide random fault detection and signaling.

However, Mace discloses: 

wherein the execution unit is configured to provide random fault detection and signaling (Mace, [0004], [0085]).

Both Mace and Iwamoto/Baptist pertain to the art of compute security.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mace’s method of providing random fault detection and signaling because random fault detection and signaling is a common task in computer system security.  A PHOSITA would thus know to use Mace’s method to provide such a common task in Iwamoto/Baptist to make the system more useful. 

As per claim 12, see rejection on claim 4. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto/Baptist as applied above, and further in view of Applicant Admitted Prior Art (Background, Spec) (hereinafter AAPA). .

As per claim 8, Iwamoto/Baptist teaches:

The message processing component of claim 1 (see rejection on claim 1).

Iwamoto/Baptist does not expressly teach: 

 wherein the message processing component is included in an in-vehicle communication system.

However, AAPA discloses: 

wherein the message processing component is included in an in-vehicle communication system (AAPA, [0001]).

Both AAPA and Iwamoto/Baptist pertain to the art of compute task execution.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use AAPA’s method of using a component in an in-vehicle communication system because vehicle communication system is a common application.  A PHOSITA would thus know to use AAPA’s known in-vehicle communication system support vehicle applications. 

As per claim 16, see rejection on claim 8. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196